Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The preliminary amendment filed, 4/7/2022, that cancelled claims 1-23, amended claims 24 and 26, and added claims 29-43, is acknowledged.  
	Claims 24-43 are pending.
Priority
		The instant application is a 371 of PCT/EP2018/060774, filed 4/26/2018.
Information Disclosure Statement
The information disclosure statement (IDS) dated 4/7/2022, complies with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits, except where noted.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: “1F”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Election/Restrictions
Applicant’s election without traverse of Group II, a method of treating a demyelinating disease, metformin as the AMPK agonist and clemastine as the differentiation factor, in the reply filed on 4/7/2022, is acknowledged.
Claims 30, 32-35, 37-40 and 42-43 are withdrawn from consideration as being directed toward non-elected subject matter.  Claims 24-29, 31, 36 and 41 are examined on the merits herein.
Claim Objections
Claims 25, 28, and 29 are objected to because of the following informalities:  the chemical name 6-7-Dihydro-4-hydroxy-3-(2’-hydroxy[1, 1’-biphenyl]-4-y)-6-oxo-thieno[2,3-b]pyridine-5-carbonitrile is in parenthesis while the chemical product name is outside of the parenthesis.  Grammatically, the full term should be spelled out at its first mention and the chemical product name should be indicated in parenthesis.  Subsequent recitations of the chemical product name without the full name are then proper.  Furthermore, since “Dihydro” is neither the start of the sentence nor a proper noun, the “d” should be lowercase.  
Claims 25 and 28-29 recite “an EDNRB agonist” and “a GPR17 antagonist.”  While these acronyms are not defined in the specification, they appear to be art recognized. For clarity of the record, the acronyms should be fully spelled out at their first mention.  Subsequent recitations of the acronyms without the full names are then proper.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25 and 27-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25 and 28-29 recite “or (iii) both (i) and (ii),” in the last line, which renders the claim indefinite.  (i) comprises species of AMPK agonists and (ii) comprises species of differentiation factors, wherein both (i) and (ii) would be a combination of AMPK agonists and differentiation factors.  However, claims 24, 26 and 27 from which claims 25 and 28-29 depend, respectively, recite administering an AMPK agonist and a differentiation factor.” Therefore, it is not understood how combining (i) and (ii) is an option since they are already combined. 
Claims 30-43 are rejected as being dependent on claims 25, 28 or 29.
For the purposes of examination, claims 25, and 28-29 are being interpreted as selecting a therapeutic combination comprising an AMPK agonist and a differentiation factor.   
Claim 27 recites the limitation "the responsiveness" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 is rejected as being dependent on claim 27.
For the purposes of examination, these claims are being interpreted as methods of increasing responsiveness of an oligodendrocyte progenitor cell to a differentiation factor
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 24-29, 31, 36 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0248099 to Ishii (PTO-892) in view of Green (PTO-892), as evidenced by MS Society (PTO-892)
	Ishii ‘099 teaches a method of treating disorders or diseases of the central nervous system, wherein the disorder or disease is associated with tissue shrinkage or atrophy, by administering a composition that enhances the activity of endogenous insulin (pg. 6, claim 25).  Multiple sclerosis is taught as a disease or disorder (pg. 6, claim 25).   Metformin is taught as the composition (pg. 6, claim 27).
	While Ishii ‘099 teaches a method of treating a demyelinating disease/increasing the responsiveness of an oligodendrocyte progenitor by administering an AMPK agonist, it differs from that of the instantly claimed invention in that it does not teach a differentiation factor.
	Green teaches clemastine fumarate as a remyelinating therapy for multiple sclerosis based on a randomized, controlled, double-blind cross-over trial (title).  Clemastine fumarate promotes oligodendrocyte precursor differentiation and remyelination without modulating the immune system (pg. 2486).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly filed application, to add the clemastine fumarate of Green to the method of treatment of Ishii ‘099, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to add the clemastine fumarate of Green to the method of treatment of Ishii ‘099, with a reasonable expectation of success, because Ishii ‘099 and Green are both directed to methods of treating multiple sclerosis and Green teaches that clemastine fumarate promotes oligodendrocyte precursor differentiation and remyelination without modulating the immune system.  It is prima facie obvious to combine prior art elements (metformin for treating CNS disorders such as multiple sclerosis and clemastine for treating multiple sclerosis) to yield the predictable result of a method of treating multiple sclerosis.  
See MPEP 2144.06, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  
As evidenced by MS Society, clemastine is otherwise known as clemastine fumarate (pg. 1).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622